     Case: 1:19-cv-01339 Document #: 180 Filed: 01/28/20 Page 1 of 3 PageID #:3872




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



UNION ASSET MANAGEMENT HOLDING                       Civil Action No. 19-cv-01339
AG and SJUNDE AP-FONDEN,

          Plaintiffs,
                                                     Honorable Robert M. Dow, Jr.
v.

THE KRAFT HEINZ COMPANY, et al.,

          Defendants.



                         MOTION FOR WITHDRAWAL OF COUNSEL


          Pursuant to Local Rule 83.17 of the United States District Court for the Northern District

of Illinois, Plaintiff Sjunde AP-Fonden (“Plaintiff”), by its attorneys, hereby moves this Court for

leave to withdraw the appearance of Stephanie M. Grey as one of the attorneys of record in this

matter. In support of this Motion, Plaintiff states as follows:

          1.      Ms. Grey moved pro hac vice on behalf of Plaintiff on October 17, 2019 (Dkt.

158), and the Court granted her motion on October 22, 2019 (Dkt. 160);

          2.      Ms. Grey no longer represents Plaintiff with respect to the above-captioned

matter;

          3.      Plaintiff will continue to be represented by counsel from Kessler Topaz Meltzer &

Check, LLP; and

          4.      No party will be prejudiced if this Motion is granted.
   Case: 1:19-cv-01339 Document #: 180 Filed: 01/28/20 Page 2 of 3 PageID #:3872




       WHEREFORE, Plaintiff respectfully requests that this Court grant this Motion and enter

an order granting leave to withdraw Stephanie M. Grey as attorney of record in this matter.

Dated: January 28, 2020                             Respectfully submitted,

                                                    KESSLER TOPAZ MELTZER
                                                     & CHECK, LLP

                                                    /s/ Richard A. Russo, Jr.
                                                    Sharan Nirmul
                                                    Richard A. Russo, Jr.
                                                    Nathan A. Hasiuk
                                                    Lauren McGinley
                                                    280 King of Prussia Road
                                                    Radnor, Pennsylvania 19087
                                                    Telephone: (610) 667-7706
                                                    Facsimile: (610) 667-7056
                                                    snirmul@ktmc.com
                                                    rrusso@ktmc.com
                                                    nhasiuk@ktmc.com
                                                    lmcginley@ktmc.com

                                                    Counsel for Co-Lead Plaintiff Sjunde AP-
                                                    Fonden and Co-Lead Counsel for the Class




                                                2
   Case: 1:19-cv-01339 Document #: 180 Filed: 01/28/20 Page 3 of 3 PageID #:3872




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.




                                                    /s/ Richard A. Russo, Jr.




                                                3
